Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Allowable Subject Matter
1.	Claims 1-3, 5-9 and 12-27 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”the lens recess is free of the connecting layer, and the at least one optoelectronic semiconductor chip does not touch the connecting layer; “
“an optical axis of the lens is arranged obliquely with respect to a mounting plane of the at least one optoelectronic semiconductor chip; and “
“the lens recess is shaped rotationally symmetrically about the optical axis of the lens”

b.	The limitations in claim 21:  
”a plurality of optoelectronic semiconductor chips of the same type”
“a reflector having a reflector recess, in which the plurality of optoelectronic semiconductor chips are arranged”
“wherein precisely one lens is provided, and wherein the lens recesses are assigned uniquely to the plurality of optoelectronic semiconductor chips”

c.	The limitations in claim 22:  


d.	The limitations in claim 23:  
”the connecting layer covers the lens outer side to at most 30%, and wherein areas of the lens outer side free of the connecting layer are configured for total internal reflection of radiation generated by the at least one optoelectronic semiconductor chip during operation”
“in areas of the lens outer side covered by the connecting layer, the reflector inner wall is configured for specular reflection of the radiation generated by the at least one optoelectronic semiconductor chip during operation” 
”the reflector inner wall is separated from the lens outer side” and 
“a refractive index difference between the lens and the connecting layer is at most 0.05, expressed in terms of a temperature of 300 K, and a maximum-intensity wavelength of the radiation generated by the at least one optoelectronic semiconductor chip during operation”

e.	The limitations in claim 24:  
”the lens recess comprises a frustoconical lens inner wall and a convexly curved top surface arranged over the at least one optoelectronic semiconductor chip”
“a distance between the top surface and the at least one optoelectronic semiconductor chip is between 0.5 times and two times a diagonal length of the at least one optoelectronic semiconductor chip, inclusive”

f.	The limitations in claim 25:  


g.	The limitations in claim 26:  
”the lens comprises planar lens side surfaces on a side facing away from the at least one optoelectronic semiconductor chip, which are oriented parallel to one another and to the optical axis of the lens, and which extend in a round fashion as seen in side view and widen in the direction away from the at least one optoelectronic semiconductor chip”

h.	The limitations in claim 27:  
”the at least one optoelectronic semiconductor chip comprises at least one first semiconductor chip and one second semiconductor chip, which are configured for different functions and have different emission spectra to one another, the at least one first semiconductor chip and the second chip are arranged in a common plane; and”
“the lens outer side is configured in places for total internal reflection and in places for specular or diffuse reflection of the radiation generated by the first semiconductor chip during operation, and the radiation generated by the second semiconductor chip does not reach the lens outer side”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method is one which includes: 
a.  a specific lens recess is free of a specific connecting layer, and a specific at least one optoelectronic semiconductor chip does not touch the connecting layer and an optical axis of a specific lens is arranged obliquely with respect to a mounting plane of the at least one optoelectronic 
b.  a plurality of optoelectronic semiconductor chips of the same type and a reflector having a reflector recess, in which the plurality of optoelectronic semiconductor chips are arranged and wherein precisely one lens is provided, and wherein some specific lens recesses are assigned uniquely to the plurality of optoelectronic semiconductor chips.  
c.  wherein a specific lens comprises a lens plateau on a side facing away from a specific at least one optoelectronic semiconductor chip; wherein the lens plateau is a polygon as seen in plan view and is configured to anchor the lens to the reflector.  
d.  a specific connecting layer covers a specific lens outer side to at most 30%, and wherein areas of the lens outer side free of the connecting layer are configured for total internal reflection of radiation generated by a specific at least one optoelectronic semiconductor chip during operation, and in areas of the lens outer side covered by the connecting layer, a specific reflector inner wall is configured for specular reflection of the radiation generated by the at least one optoelectronic semiconductor chip during operation, and the reflector inner wall is separated from the lens outer side and a refractive index difference between the lens and a specific connecting layer is at most 0.05, expressed in terms of a temperature of 300 K, and a maximum-intensity wavelength of the radiation generated by the at least one optoelectronic semiconductor chip during operation.  
e.  a specific lens recess comprises a frustoconical lens inner wall and a convexly curved top surface arranged over a specific at least one optoelectronic semiconductor chip and a distance between a specific top surface and the at least one optoelectronic semiconductor chip is between 0.5 times and two times a diagonal length of the at least one optoelectronic semiconductor chip, inclusive.  

g.  a specific lens comprises planar lens side surfaces on a side facing away from a specific at least one optoelectronic semiconductor chip, which are oriented parallel to one another and to a specific optical axis of the lens, and which extend in a round fashion as seen in side view and widen in a specific direction away from the at least one optoelectronic semiconductor chip.  
h.  a specific at least one optoelectronic semiconductor chip comprises at least one first semiconductor chip and one second semiconductor chip, which are configured for different functions and have different emission spectra to one another, the at least one first semiconductor chip and the second chip are arranged in a common plane; and a specific lens outer side is configured in places for total internal reflection and in places for specular or diffuse reflection of specific radiation generated by the first semiconductor chip during operation, and specific radiation generated by the second semiconductor chip does not reach the lens outer side.  

The office here makes reference to the previous non-final office action which set forth the detailed reasons for allowance for the pending independent claims.  

The limitations in claim 1 are sufficient to distinguish claims 2-3, 5-9 and 12-20 which depend from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891